PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/268,157
Filing Date: 5 Feb 2019
Appellant(s): Roelke et al.



__________________
Scott Weitzel
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 10/8/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/4/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) 
 (2) Response to Argument
Appellant argues the applied art fail to disclose “providing … a request for a set of at least one partition object”.
Examiner disagrees. Mostak disclose a CPU uses a conventional library to identify the number of CPUs and GPUS, the "a CPU" acts as a master controller to receive the request and identify CPUs or GPUs to provide the request and at least one partition object as shown in Col. 3, line 58.
 Col. 4, lines 16-25, wherein the request is received by one or more CPUs specifying a table or tables within the database on which the query is to be performed corresponds to providing a request.
The table or tables corresponds to at least one partition object since the partition object as defined in Para. 20 of the instant application’s specification as a column-based partitioning of a data set which corresponds to the table, Fig. 2, step 210 and step 216, as further described in Col. 4, lines 59-64, wherein the identified column to identify partition corresponds to set of partition objects. 
Appellant argues the applied art fail to disclose “partition object” of a data set.
Examiner disagrees. The argued “partition object” as defined in Para. 20 of the specification of the instant application as the "partition" refers to a column-based partitioning of the data set.” Mostak disclose in Fig. 2, step 248, wherein the partition or partitions of the incoming data corresponds to partitioning data set.

Examiner disagrees. Mostak as shown in Fig. 2, step 214, and step 222, as described in Col. 4, lines 21-30, the metadata identifying the column in response to the received query corresponds to providing a request for metadata describing column.
Col. 4, lines 59-66, wherein Mostak teaches a column value which corresponds to the column value attribute of the set of at least one partition object, and wherein the “CPU uses the query received, and metadata corresponding to the table or tables in the database to identify the columns in the database that are used for filtering” which corresponds to comprises filtering the set of at least one partition object.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Sana Al-Hashemi
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162   
                                                                                                                                                                                                    
Conferees:
/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162   
                                                                                                                                                                                                     /RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.